



Exhibit 10.1




ADVANSIX INC.
NONCOMPETE AGREEMENT FOR SENIOR 
EXECUTIVES
In consideration of benefits more fully described in my employment offer letter
with AdvanSix Inc. (“AdvanSix”) dated _________, my employment, continued
employment, compensation and the equipment, materials, facilities and the Trade
Secrets, Proprietary and Confidential Information supplied to me, I agree to the
following:
1. Noncompetition. I acknowledge that during my employment with AdvanSix, I have
and will become familiar with Trade Secrets, Proprietary and Confidential
Information concerning AdvanSix, its businesses and employees, including but not
limited to, business methods, business systems, strategic plans, plans for
acquisition or disposition of products, expansion plans, financial status and
plans, financial data, customer lists and data, and personnel information. I
understand and agree that as part of my continued employment with AdvanSix, I
will continue to have access to and receive Trade Secrets, Proprietary and
Confidential Information concerning AdvanSix. I further acknowledge that
AdvanSix operates in a very competitive business environment and my services are
and will be of special, unique and extraordinary value to AdvanSix. I further
acknowledge that I have been given and will continue to be given access to, and
develop relationships with, customers of the Company at the time and expense of
the Company and have and will continue to receive training, experience and
expertise from AdvanSix that make my services of special, unique and
extraordinary value to AdvanSix. I further acknowledge and agree that I will
not, directly or indirectly, at any time during or after my employment with
AdvanSix, disclose, disseminate, make available or use AdvanSix’s Trade Secrets,
Proprietary and Confidential Information unless in the direct performance of my
AdvanSix job.
I agree that, during my employment and for a period of two (2) years following
my Termination of Employment with AdvanSix for any reason, I will not become
employed by, perform services for, or otherwise become associated with (as an
employee, officer, director, principal, agent, manager, partner, co-partner or
consultant or any other individual or representative role) a Competing Business
(as defined below). This restriction shall apply to any Competing Business that
conducts business in the same or substantially similar geographic area in which
any AdvanSix business, for which I was employed or performed services in a job
during the Look Back Period, conducts business or plans to conduct business as
of my Termination of Employment.
I acknowledge (i) that AdvanSix’s business is conducted throughout the United
States and around the world, (ii) notwithstanding the state of incorporation or
principal office of AdvanSix, it is expected that AdvanSix will have business
activities and have valuable business relationships within its industry
throughout the United States and around the world, and (iii) as part of my
responsibilities, I may be conducting business throughout the United States and
around the world in furtherance of AdvanSix’s business and its relationships.
A “Competing Business” shall mean any business, person, entity or group of
business entities, regardless of whether organized as a corporation, partnership
(general or limited), joint venture, association or other organization, that (i)
conducts or is planning to conduct a business similar to and/or in competition
with any business conducted or planned by any AdvanSix business for which I: had
knowledge of operations over the Look Back Period, or designs, develops,
produces, offers for sale or sells a product or service that can be used as a
substitute for, or is generally intended to satisfy the same customer needs for,
any one or more products or services designed, developed, manufactured, produced
or offered for sale or sold by any AdvanSix business for which I was employed or
performed services, or had knowledge of operations during the Look Back Period.
I acknowledge that I will be deemed to have knowledge of a business if I
received, was in possession of or otherwise had access to Trade Secrets,
Proprietary and Confidential Information regarding such business. For purposes
of illustration only, I acknowledge and understand that each of the corporations
or entities (and any related entities, subsidiaries, affiliates or successors)
set forth on the Addendum attached hereto is a Competing Business as of the date
hereof. I further acknowledge and agree that the Addendum attached hereto is not
an exhaustive list and is not intended to include all current or future AdvanSix
competitors, which I acknowledge may include other persons or entities in the
future. I further acknowledge and understand that if I have any questions about
whether any prior AdvanSix position which I have held over the last two years is
subject to this agreement, I should contact my Human Resource representative.
AdvanSix recognizes that some businesses, persons, entities, or group of
businesses that are Competing Businesses as defined above may also have lines of
business or parts of their business that do not compete with AdvanSix as defined
above, and the restrictions contained herein are not intended to include such
lines of business or parts of their businesses. I understand and agree that if I
intend to become employed by, perform services for, or otherwise become
associated with (as an employee, officer, director, principal, agent, manager,
partner, co-partner or consultant or any other individual or representative
role) a





--------------------------------------------------------------------------------





Competing Business as defined above, it is presumed that the restriction
contained herein applies. I further understand and agree that if I do not
believe the restriction contained herein should apply, I must demonstrate to
AdvanSix that I will only be employed by, perform services for, or otherwise
become associated with (as an employee, officer, director, principal, agent,
manager, partner, co-partner or consultant or any other individual or
representative role) a line of business in, or part of, a Competing Business
that does not compete with AdvanSix as defined above.
2. Reasonableness of Restrictions and Validity. I agree that the terms of this
Agreement are reasonable and do not impose a greater restraint than necessary to
protect AdvanSix’s legitimate protectable business interests, including the
protection of its Trade Secrets, Proprietary and Confidential Information. It is
the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent legally-permissible.
Accordingly, if any particular provision(s) of this Agreement shall be
adjudicated to be overbroad, invalid or unenforceable, the court may modify or
sever such provision(s), such modification or deletion to apply only with
respect to the operation of such provision(s) in the particular jurisdiction in
which such adjudication is made. In addition, if any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it so as to be enforceable to the
extent compatible with the applicable law as it shall then appear. The remaining
provisions of this Agreement shall remain in full force and effect. I also agree
that the parties shall request that a court of competent jurisdiction not
invalidate or ignore the terms of this Agreement, but instead honor this
provision by reforming or modifying any overbroad or otherwise invalid terms to
the extent necessary to render the terms valid and enforceable and then
enforcing the Agreement as so reformed or modified.
3. Remedies. I acknowledge that a remedy at law for any breach or threatened
breach of the provisions of this Agreement would be inadequate and therefore
agree that AdvanSix shall be entitled to injunctive relief in case of any such
breach or threatened breach. I acknowledge and agree AdvanSix may apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement, and that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement. I acknowledge and agree that a violation of this Agreement would
cause irreparable harm to AdvanSix, and I covenant that I will not assert in any
proceeding that a violation or further violation of this Agreement: (i) will not
result in irreparable harm to AdvanSix; or (ii) could be remedied adequately at
law. AdvanSix’s right to injunctive relief shall be cumulative and in addition
to any other remedies available at law or equity. In the event that a court
determines that I have breached or threatened to breach this Agreement, I agree
to reimburse AdvanSix for all attorneys’ fees and costs incurred in enforcing
the terms of this Agreement. However, nothing contained herein shall be
construed as prohibiting AdvanSix from pursuing any other remedies available for
any such breach or threatened breach against me or my new employer, which may
also include, but not be limited to, contract damages, lost profits and punitive
damages.
4. Harm and Injunctive Relief. I agree and acknowledge that the restrictions
contained in this Agreement do not preclude me from earning a livelihood, nor do
they unreasonably impose limitations on my ability to earn a living. I further
agree and acknowledge that the potential harm to AdvanSix of the non-enforcement
of this Agreement outweighs any potential harm to me from its enforcement by
injunction or otherwise. I acknowledge that I have carefully read this Agreement
and have given careful consideration to the restraints imposed upon me by this
Agreement, and am in full accord as to their necessity for the reasonable and
proper protection of AdvanSix’s legitimate protectable business interests,
including the protection of its Trade Secrets, Proprietary and Confidential
Information. I agree and acknowledge that I have been provided adequate and
reasonable consideration in exchange for the obligations under this Agreement,
including employment or continued employment by AdvanSix, goodwill, access or
continued access to AdvanSix’s Trade Secrets, Proprietary and Confidential
Information, access or continued access to customers, and additional good and
valuable consideration, including the Annual Equity Grant. I expressly
acknowledge and agree that each and every restraint imposed by this Agreement is
reasonable with respect to subject matter, duration and geographical scope.
5. Binding Agreement, Amendment, Successors. I acknowledge that the provisions
of this Agreement are in addition to, and in no way intended to limit, restrict
or narrow any prior or existing employment or other agreement with AdvanSix.
This Agreement does not replace or supersede any prior or existing employment or
other agreement with AdvanSix, but rather, shall be read in conjunction with
such prior or existing agreements and shall be interpreted in a manner to
provide AdvanSix the maximum protection provided by all agreements I have with
AdvanSix. The terms of the restriction in Paragraph 1 and the other terms in
this Agreement are to be read consistent with the terms of any other noncompete
or other agreements that I have executed with AdvanSix; provided, however, to
the extent there is a conflict between/among such agreements, such agreements
shall be construed as providing the broadest possible protections to AdvanSix,
even if such construction would require provisions of more than one such
agreement to be given effect. No waiver of this Agreement will be effective
unless it is in writing and signed by AdvanSix’s Senior Vice President and Chief
Human Resources Officer or his/her designee. This Agreement may not be
superseded or amended by any other agreement between myself and AdvanSix unless
such agreement specifically and expressly states that it is intended to
supersede this Agreement and is executed by AdvanSix’s Senior Vice President and
Chief Human Resources Officer or his/her designee. This Agreement binds my
heirs, executors, administrators, legal representatives and assigns and inures
to the benefit of AdvanSix and its successors and assigns.





--------------------------------------------------------------------------------





6. Effectiveness of Agreement. This Agreement becomes effective when I sign it,
the obligations under it continue throughout the entire period of time I am
employed by AdvanSix, without regard to the business within AdvanSix with which
I am associated and these obligations will continue after, and survive, the end
of my employment with AdvanSix. The executed copy of this Agreement should be
returned by mailing or emailing a signed copy of the Agreement to: AdvanSix
Inc., 300 Kimball Drive, Suite 101, Parsippany, NJ 07054.
7. Notice to Future Employers. For the period of two (2) years immediately
following the end of my employment with AdvanSix, I will inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of it. AdvanSix has the right to inform any
future employer of the existence of this Agreement and to provide any future
employers with a copy of it.
8. Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to its
principles of conflicts of law. I hereby consent to the exclusive jurisdiction
and venue in the federal and state courts of the State of New Jersey, Morris
County, for the resolution of all disputes arising under, or relating to, this
Agreement.
9. Additional Definitions.
          “AdvanSix” collectively identifies AdvanSix Inc., a Delaware
corporation having a place of business at 300 Kimball Drive, Suite 101,
Parsippany, NJ 07054, its predecessors, designees and successors and its past,
present and future operating companies, divisions, subsidiaries, affiliates and
other business units, including businesses acquired by purchase of assets,
stock, merger or otherwise.
          “Look Back Period” means the two (2) year period ending on the date of
my Termination of Employment.          
          “Trade Secrets, Proprietary and Confidential Information” means
information which is not generally known in the industry in which AdvanSix is
engaged, which may be disclosed to me or which I may learn, observe, discover or
otherwise acquire during, or as a result of, my employment by AdvanSix and which
includes, without limitation, any information, whether patentable, patented or
not, relating to any existing or contemplated products, inventions, services,
technology, ideas, concepts, designs, patterns, processes, compounds, formulae,
programs, devices, tools, compilations of information, methods, techniques, and
including information relating to any research, development, manufacture,
purchasing, engineering, know-how, business plans, sales or market methods,
methods of doing business, business systems, strategic plans, plans for
acquisition or disposition of products, expansion plans, financial status and
plans, financial data, personnel information, customer lists or data, customer
usages or requirements, or supplier information, which is owned or licensed by
AdvanSix or held by AdvanSix in confidence.
“Termination of Employment” means any separation from employment with AdvanSix
regardless of the reason, including any and all voluntary and involuntary
reasons for termination. The termination date for purposes of this Agreement
shall be the last day I actively perform services for AdvanSix.
10. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
this Agreement.
I have carefully read this Agreement. I understand and accept its terms. I
understand and agree that I will continue to be bound by the provisions of this
Agreement after my employment with AdvanSix has ended.


____________________________________


Date:









